        Case 3:20-cv-01345-MO       Document 15             Filed 08/19/20   Page 1 of 40




ELLEN F. ROSENBLUM
Attorney General
MARC ABRAMS #890149
Assistant Attorney-in-Charge
BRIAN SIMMONDS MARSHALL #196129
Senior Assistant Attorney General
Department of Justice
100 SW Market Street
Portland, OR 97201
Telephone: (971) 673-1880
Fax: (971) 673-5000
Email: marc.abrams@doj.state.or.us
        brian.s.marshall@doj.state.or.us

Attorneys for Defendant




                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



HORIZON CHRISTIAN SCHOOL, an                       Case No. 3:20-CV-01345
Oregon nonprofit corporation;
MCMINNVILLE CHRISTIAN ACADEMY,                     GOVERNOR BROWN'S RESPONSE TO
an Oregon nonprofit corporation; and LIFE          MOTION FOR TEMPORARY
CHRISTIAN SCHOOL, an assumed business              RESTRAINING ORDER AND
name,                                              PRELIMINARY INJUNCTION

              Plaintiffs,

       v.

KATE BROWN, GOVERNOR OF THE
STATE OF OREGON, in her official capacity
only,

              Defendant.




                                           Department of Justice
                                          100 SW Market Street
                                            Portland, OR 97201
                                   (971) 673-1880 / Fax: (971) 673-5000
            Case 3:20-cv-01345-MO                         Document 15               Filed 08/19/20               Page 2 of 40




                                               TABLE OF CONTENTS

MEMORANDUM OF LAW........................................................................................................ 1

INTRODUCTION......................................................................................................................... 1

FACTS ........................................................................................................................................... 4

         STANDARDS ON REVIEW FOR PRELIMINARY INJUNCTION AND
          TEMPORARY RESTAINING ORDER....................................................................... 10

ARGUMENT............................................................................................................................... 11

           I. Plaintiffs’ freedom of religion has not been violated (First Claim for Relief). ............ 12

                      A. Courts have consistently rejected Free Exercise challenges to
                            emergency orders. ..................................................................................... 12

                      B. The Emergency Orders are proper regulations that do not target
                            religious observance.................................................................................. 14

                                 1. The Executive Order should not be subject to “strict scrutiny.”.......... 15

                                 2. The Executive Order satisfies the “rational relationship test............... 19

                                 3. Even under an application of “strict scrutiny,” the Executive
                                       Order survives............................................................................... 21

           II. The Governor’s Executive Orders comport with the Oregon Constitution’s
                  Freedom of Religion Clauses (Second Claim for Relief). .................................... 23

           III. The Governor’s Executive Orders are consistent with plaintiffs’ First
                  Amendment speech and assembly rights (Third through Sixth Claims for
                  Relief). .................................................................................................................. 24

           VI. Plaintiffs do not have a viable claim for a substantive due process violation
                  (Seventh Claim for Relief).................................................................................... 27

           V. Plaintiffs fail to carry their burden for injunctive relief of any type........................... 29

                      A. Plaintiffs are not likely to succeed on the merits of their claim...................... 29

                      B. There is no irreparable injury to plaintiffs, who have been limited in
                            their operations but never closed. ............................................................. 30

                      C. The balance of equities ⸺ potential loss of life ⸺ favors the Governor........ 31

                      D. There is a strong public interest in maintaining the status quo....................... 32

CONCLUSION ........................................................................................................................... 37



Page i
                                                                 Department of Justice
                                                                100 SW Market Street
                                                                  Portland, OR 97201
                                                         (971) 673-1880 / Fax: (971) 673-5000
            Case 3:20-cv-01345-MO                        Document 15               Filed 08/19/20             Page 3 of 40




                                                 TABLE OF AUTHORITIES
Cases

In re Abbott, 594 F.3d 772, 784 (5th Cir. 2020) ...................................................................... 15, 30

Abiding Place Ministries v. Wooten, (S.D. Cal. Apr. 10, 2020) ................................................... 13

Albright v. Oliver, 510 U.S. 266, (1994) ........................................................................................ 28

Amato v. Elicker, 2020 WL 2542788, 811, (D. Conn. May 19, 2020) ......................................... 25

Antietam Battlefield KOA v. Hogan, 2020 WL 2556496, (D. Md. May 20, 2020). .. 12, 13, 17, 25,

Ass’n of Jewish Camp Operators v. Cuomo, (N.D.N.Y. July 6, 2020) ........................................ 12

Barnes v. Glen Theatre, Inc., 501 U.S. 560, (1991) ..................................................................... 25

Benson v. Walker, 274 F. 622 (4th Cir. 1921) ............................................................................... 30

Berger v. City of Seattle, 569 F.3d 1029, (9th Cir. 2009).............................................................. 25

Binford v. Sununu, (N.H. Super. Ct. Mar. 25, 2020) .................................................................... 14

Boos v. Barry, 485 U.S. 312, (1988)............................................................................................. 22

Calvary Chapel Dayton Valley v. Sisolak, No. 19A1070, 2020 WL 4251360 (U.S. July
  24, 2020). ...................................................................................................... 3, 12, 15, 17, 23, 31

Calvary Chapel of Bangor v. Mills, (D. Me. May 9, 2020).................................................... 13, 16

Cassell v. Snyders, (N.D. Ill. May 3, 2020) .................................................................................. 13

Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, (1993)....................... 18

City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, (1985).................................................. 19

Clark v. Cmty. for Creative Non-Violence, 468 U.S. 288, (1984) ................................................ 22

Compagnie Francaise de Navigation a Vapeur v. Bd. of Health of State of La., 186 U.S.
  380 (1902)................................................................................................................................. 30

Cross Culture Christian Ctr. v. Newsom, (E.D. Cal. May 5, 2020) ............................................. 13

Crowl v. Inslee, (W.D. Wash. May 8, 2020) ................................................................................ 13

Ctr. for Fair Pub. Policy v. Maricopa County, Arizona, 336 F.3d 1153, (9th Cir. 2003)............. 27

E.g., Porter v. Osborne, 546 F.3d 1131 (9th Cir. 2008) ................................................................ 29

Elim Romanian Pentecostal Church v. Pritzker, (N.D. Ill. May 13, 2020).................................. 13

Elkhorn Baptist Church v. Brown, 366 Or. 506 (2020) .......................................................... 14, 33

Page ii
                                                                Department of Justice
                                                               100 SW Market Street
                                                                 Portland, OR 97201
                                                        (971) 673-1880 / Fax: (971) 673-5000
            Case 3:20-cv-01345-MO                       Document 15               Filed 08/19/20             Page 4 of 40




Employment Div., Dep't of Human Res. v. Rogue Valley Youth for Christ, 307 Or. 490,
  497-99 (1989) ........................................................................................................................... 24

Employment Div., Dept. of Human Res. v. Smith, 494 U.S. 872, (1990)...................................... 16

Garcia v. San Antonio Metropolitan Transit Authority, 469 U.S. 528, (1985) .............................. 1

Gary v. City of Warner Robins, 311 F.3d 1334 (11th Cir. 2002) ................................................. 19

Gish v. Newsom, (C.D. Cal. Apr. 23, 2020)............................................................................ 13, 18

Hartman v. Acton, 2020 WL 1932896 (S.D. Ohio Apr. 21, 2020)............................................... 28

Hickox v. Christie, 205 F. Supp. 3d 579 (D. N.J. 2016) ............................................................... 30

Hight Plains Harvest Church v. Polis, (D. Colo. Aug. 10, 2020) .......................................... 12, 13

Hotze v. Hidalgo, (Tex. Dist. Ct. Apr. 13, 2020).......................................................................... 14

Jacobson v. Massachusetts, 197 U.S. 11, (1905).......................................................... 1, 11, 16, 30

Legacy Church, Inc. v. Kunkel, (D.N.M. July 13, 2020) ........................................................ 13, 17

Lighthouse Fellowship Church v. Northam, (E.D. Va. May 1, 2020) .......................................... 13

Marshall v. United States, 414 U.S. 417, (1974)............................................................................ 1

Marysville Baptist Church v. Beshear, (6th Cir. May 2, 2020) ..................................................... 15

Menotti v. City of Seattle, 409 F.3d 1113, (9th Cir. 2005)....................................................... 26, 27

Michael H. v. Gerald D., 491 U.S. 110, (1989).............................................................................. 28

Murphy v. Lamont, (D. Conn. Aug. 3, 2020)................................................................................ 12

Nunez v. City of Los Angeles, 147 F.3d 867, (9th Cir. 1998) ........................................................... 28

On Fire Christian Cntr., Inc. v. Fischer¸ (W.D. Ky. Apr. 11, 2020) ........................................... 14

Our Lady of Sorrows Church v. Mohammad, (D. Conn. May 18, 2020) ..................................... 13

Pierce v. Society of Sisters, 268 U.S. 510 (1925) ......................................................................... 28

Prince v. Massachusetts, 321 U.S. 158, (1944) ...................................................................... 29, 33

Rasmussen v. Idaho, 181 U.S. 198 (1901).................................................................................... 33

Reed v. Town of Gilbert, 576 U.S. 155 (2015) ............................................................................. 25

Reno v. Flores, 507 U.S. 292, (1993) ............................................................................................. 30

Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, (1980).................................................... 28

Roberts v. Neace, (E.D. Ky. May 4, 2020), ............................................................................ 13, 20
Page iii
                                                               Department of Justice
                                                              100 SW Market Street
                                                                Portland, OR 97201
                                                       (971) 673-1880 / Fax: (971) 673-5000
            Case 3:20-cv-01345-MO                         Document 15                Filed 08/19/20               Page 5 of 40




Rochin v. California, 342 U.S. 165 (1952) ................................................................................... 29

Roe v.Wade, 410 U.S. 113 (1973)................................................................................................. 22

Rumsfeld v. Forum for Academic & Institutional Rights, Inc. 547 U.S. 47, (2006)..................... 25

South Bay United Pentecostal Church v. Newsom, 140 S.Ct. 1613, (May 29, 2020)1, 3, 11, 12, 15

    .................................................................................................................................... , 20, 23, 30

Spell v. Edwards, 962 F.3d 175 (5th Cir. 2020) ........................................................................... 13

Stanley v. Univ. of S. Calif., 13 F.3d 1313, (9th Cir. 1994) ........................................................... 11

Stormans, Inc. v. Wiesman¸794 F.3d 1064, (9th Cir. 2015) .......................................................... 19

Tabernacle Baptist Church v. Beshear, (E.D. Ky. May 8, 2020)................................................. 15

Thomas v. Collins, 323 U.S. 516, (1945)...................................................................................... 24

United States v. Lee, 455 U.S. 252 (1982).................................................................................... 16

Ward v. Rock Against Racism, 491 U.S. 781, (1989) ............................................................. 22, 25

Westlands Water Dist. v. Natural Res. Def. Council, 43 F.3d 457, (9th Cir. 1994). ..................... 11

Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, (2008) ........................................................... 11

Women’s Med. Prof’l Corp. v. Baird, 438 F.3d 595 (6th Cir. 2006)............................................ 28

Yakus v. United States, 321 U.S. 414, (1944) ............................................................................... 11
Statutes

ORS 401.165................................................................................................................................... 4
Rules

Fed. R. Evid. 201(b)........................................................................................................................ 4




Page iv
                                                                  Department of Justice
                                                                 100 SW Market Street
                                                                   Portland, OR 97201
                                                          (971) 673-1880 / Fax: (971) 673-5000
            Case 3:20-cv-01345-MO          Document 15              Filed 08/19/20   Page 6 of 40




           As Chief Justice John Roberts aptly explained recently in a concurring opinion,

           Our Constitution principally entrusts “[t]he safety and health of the people” to the
           politically accountable officials of the States “to guard and protect.” Jacobson v.
           Massachusetts, 197 U.S. 11, 38 (1905). When those officials “undertake [ ] to act
           in areas fraught with medical and scientific uncertainties,” their latitude must be
           especially broad.” Marshall v. United States, 414 U.S. 417, 427 (1974). Where
           those broad limits are not exceeded, they should not be subject to second-guessing
           by an “unelected federal judiciary,” which lacks the background, competence and
           expertise to assess public health and is not accountable to the people. See Garcia
           v. San Antonio Metropolitan Transit Authority, 469 U.S. 528, 545 (1985).
    South Bay United Pentecostal Church v. Newsom, 140 S.Ct. 1613, 1613 (May 29, 2020)

    (Roberts, C.J., concurring).
                                      MEMORANDUM OF LAW

                                           INTRODUCTION

           Viruses do not discriminate between students gathering in public schools and those in

    private schools. Viruses do not care whether instruction is religious or secular. Neither does the

    Governor’s Executive Order 20-29. That Order, and the guidance of the Oregon Health

    Authority and the Oregon Department of Education it authorizes, employ the same metrics to

    determine when it is safe to resume in-person classes at public schools and private schools alike.

           So far in 2020, three times as many people have died from COVID-19 in the United

    States than Americans died in all of the Korean War or the Vietnam War, a time and half the

    number of fatalities in World War I. Deaths in Oregon have been tragic, but in large part

    because of the Governor’s emergency actions, they have been relatively limited so far. Even so,

    388 of 23,451 Oregonians confirmed to have contracted COVID-19 have already died.1

           The Governor’s Executive Orders have been effective enough that the Governor has,

    based on the advice of public health experts, released some of the restrictions in her early

    Executive Orders. Albeit with some new limitations, the stay at home orders have been relaxed,

    restaurants have reopened to a limited extent, and commerce has resumed in Oregon to some

    1
       https://govstatus.egov.com/OR-OHA-COVID-19 (Last accessed August 17, 2020).
Page 1 - GOVERNOR BROWN'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING
        ORDER AND PRELIMINARY INJUNCTION
        MA/jh2/10383376-v1
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
            Case 3:20-cv-01345-MO           Document 15             Filed 08/19/20   Page 7 of 40




   degree. But other gatherings such as sporting events, concerts, large civic and faith gatherings,

   and, yes, on-site K-12 education in most of the state—in both public and private schools—are

   still restricted under present conditions.

          Plaintiffs demand a truly extraordinary remedy: a judicial declaration nullifying key steps

   the Governor has taken to protect Oregonians from a deadly disease. They make this demand at

   a moment when Oregon is experiencing one of the greatest crises in its history, and at a moment

   when the Governor is making difficult choices to prevent mass illness and death and to keep the

   people of Oregon safe. And they demand this extraordinary relief as the Governor has set
   specific measures to determine when to allow on-site K-12 education to resume based on

   statewide and local conditions around the spread of the virus.

          Plaintiffs’ complaint begins from two false premises. First, the Complaint assumes that

   the public health restrictions applicable to their private schools are rooted in the gatherings limits

   established in Executive Order 20-27 and its predecessors.2 This is incorrect. In fact, K-12

   education is governed by an entirely separate framework established by Executive Order 20-29.

   Second, plaintiffs complain that their religious schooling is governed more restrictively than

   other comparable activities. This, too, is false. Executive Order 20-29 treats resumption of in-

   person instruction in all K-12 schools —public and private, secular and parochial— exactly the

   same. Thus, the thrust of the plaintiffs’ case —that Executive Order 20-29 treats their religious

   exercise, speech, and assembly differently than secular education— is simply untrue. As is

   relevant to this case, Executive Order 20-29 applies to both “private or parochial schools” and

   “public schools.” The only difference is that private schools are exempted from certain

   requirements related to instructional content and other requirements of school operations not

   directly related to containing the spread of the virus. These Orders are designed to keep

   Oregonians alive and to stop the spread of COVID-19. And they have been working.
   2
    Executive Order 20-27 “rescinds and replaces Executive Order 20-25” (¶ 1). Executive Order 20-
   25, in turn, “rescinds and replaces certain earlier Executive Orders” (¶ 1.).

Page 2 - GOVERNOR BROWN'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING
       ORDER AND PRELIMINARY INJUNCTION
       MA/jh2/10383376-v1
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
           Case 3:20-cv-01345-MO           Document 15              Filed 08/19/20   Page 8 of 40




          This is a case brought to prohibit the enforcement of an emergency order that is at the

   core of Oregon’s fight against COVID-19. It is premised on the idea that plaintiffs —three

   religious schools— are unduly and unconstitutionally suppressed from engaging in the provision

   of faith-based education. But plaintiffs give virtually no weight to the world-wide magnitude of

   the crisis nor to the significant risks of health impacts and death that would be created by the

   immediate overturning of carefully considered orders based on the current science.

          The Governor does not minimize the impact of the steps necessary to battle COVID-19,

   and does not dismiss the (hopefully temporary) harm to Oregon’s institutions, including its
   private schools, that may be caused by the international, national, and state-level public health

   measures imposed to help curb the disease. Plaintiffs may disagree with the Governor’s choice

   to take difficult, decisive action to curb this pandemic, which, unchecked, would have resulted in

   both widespread illness and death here in Oregon. But they are incorrect to say it lacks support

   in the framework of the United States Constitution.

          Plaintiffs have not carried their heavy burden to prove they are entitled to immediate

   relief — relief that has been denied by the Supreme Court in similar cases. See South Bay

   United Pentecostal Church, 140 S.Ct. 1613; Calvary Chapel Dayton Valley v. Sisolak, No.

   19A1070, 2020 WL 4251360 (U.S. July 24, 2020). Like most plaintiffs that have asserted

   similar claims since the start of the pandemic, these plaintiffs are not likely to prevail on any of

   their First Amendment claims. The Governor’s content-neutral restrictions on gatherings

   advance a significant —even compelling— government interest. Plaintiffs have failed to

   demonstrate they will suffer irreparable harm before a final judgment can be entered, and the

   equities and public interest weigh heavily in favor of denying the motion for temporary

   restraining order.




Page 3 - GOVERNOR BROWN'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING
       ORDER AND PRELIMINARY INJUNCTION
       MA/jh2/10383376-v1
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
              Case 3:20-cv-01345-MO         Document 15              Filed 08/19/20   Page 9 of 40




                                                    FACTS3

             In mere months, the infectious coronavirus disease 2019 (COVID-19) has infected

     21,549,706 people and caused the deaths of 767,158 people worldwide.4 In the United States

     alone, COVID-19 has caused the deaths of 169,926 people to date.5

             Oregon’s Governor, Kate Brown, was one of the first leaders in the nation to recognize

     the scope of the threat and react accordingly. On March 8, 2020, Governor Brown declared a

     state of emergency pursuant to ORS 401.165.6 Since then, she has issued a series of Executive

     Orders and other actions to stop the spread of the virus, protect Oregonians from its impacts, and
     preserve medical capacity and equipment.

             Of historical significance here, the Governor exercised her authority as Superintendent of

     Public Instruction to close public schools beginning March 16.7 On April 23, she issued

     Executive Order 20-20, which extended the mandatory closures to private schools as well. Many

     schools, public and private, decided to close before the Governor required them to do so,8 and

     other governors across the nation closed schools at the same time.9 In some states, where
     3
       Defendants have cited herein to a number of documents such as the Governor’s Executive
     Orders, and to highly respected and authoritative sources relating to the world-wide COVID-19
     crisis, such as those from the World Health Organization and the tracking information from the
     University of Washington. None of these citations is to material that cannot be “accurately or
     readily ascertained,” and so defendants request the Court take judicial notice of these facts. Fed.
     R. Evid. 201(b).
     4
       World Health Organization, https://www.who.int/emergencies/diseases/novel-coronavirus-2019
     (last accessed August 17, 2020).
     5
       University of Washington Institute for Health Metrics and Evaluation,
     https://COVID19.healthdata.org/projections (last accessed August 17, 2020).
     6
       Oregon Executive Order 20-03 at 1,
     https://www.oregon.gov/gov/Documents/executive_orders/eo_20-03.pdf.
     7
       Declaration of Dr. Dean Sidelinger (“Sidelinger Dec.”), ¶ 14.
     8
       Sidelinger Dec. ¶ 14.
     9
       E.g., https://www.cnn.com/2020/03/23/us/us-schools-extend-closing-coronavirus/index.html;
     https://azgovernor.gov/governor/news/2020/03/governor-ducey-superintendent-hoffman-
     announce-extension-school-closures;
     https://www.journalgazette.net/news/local/20200403/governor-closes-schools-for-year
     https://governor.iowa.gov/press-release/iowa-schools-to-extend-closures-through-end-of-school-
     year-schools-will-continue;
Page 4 - GOVERNOR BROWN'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING
          ORDER AND PRELIMINARY INJUNCTION
         MA/jh2/10383376-v1
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
            Case 3:20-cv-01345-MO          Document 15              Filed 08/19/20   Page 10 of 40




     schools remained open until the virus had become more widespread, educators tragically

     contracted the virus and died.10

            At the same time, Governor Brown exercised her emergency powers to address other

     activities. On March 17, Governor Brown issued Executive Order 20-07,11 which prohibited on-

     premises consumption of food and drink at restaurants and taverns and prohibited gatherings of

     more than 25 people. On March 23, the Governor issued Executive Order 20-12, which banned

     non-essential social gatherings, closed certain businesses, and required social distancing.12 For

     the next several weeks, the Governor continued to take action to slow the spread and blunt the
     economic impact of the COVID-19 virus. For example, she issued a moratorium on evictions

     from residential and non-residential properties due to nonpayment of rent.13 She issued an

     Executive Order preventing garnishment of federal CARES Act Recovery Rebate payments so

     Oregonians can use those funds, as intended, to pay for essential needs.14 And she continued the

     suspension of in-person instruction in primary and secondary schools as well as colleges and

     universities.15 All the while, case counts continued to rise — although significantly more slowly

     than they otherwise would have. Sidelinger Dec. ¶ 9.


     https://www.governor.pa.gov/newsroom/governor-wolf-extends-school-closure-for-remainder-
     of-academic-year/;
     https://www.governor.wa.gov/news-media/inslee-extends-school-closures-rest-2019-20-school-
     year.
     10
        https://www.npr.org/sections/coronavirus-live-updates/2020/04/14/834355560/new-york-city-
     reports-50-educators-lost-to-coronavirus
     11
        Oregon Executive Order 20-07,
     https://www.oregon.gov/gov/Documents/executive_orders/eo_20-07.pdf.
     12
        Oregon Executive Order 20-12 at 2–3,
     https://www.oregon.gov/gov/Documents/executive_orders/eo_20-12.pdf.
     13
        Oregon Executive Order 20-13,
     https://www.oregon.gov/gov/Documents/executive_orders/eo_20-13.pdf.
     14
        Executive Order, 20-18, https://www.oregon.gov/gov/Documents/executive_orders/eo_20-
     18.pdf.
     15
        Executive Order 20-20, https://www.oregon.gov/gov/Documents/executive_orders/eo_20-
     20.pdf; Executive Order 20-17;
     https://www.oregon.gov/gov/Documents/executive_orders/eo_20-17.pdf.
Page 5 - GOVERNOR BROWN'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING
         ORDER AND PRELIMINARY INJUNCTION
         MA/jh2/10383376-v1
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
            Case 3:20-cv-01345-MO         Document 15              Filed 08/19/20   Page 11 of 40




            Governor Brown’s current emergency actions are summarized in Executive Order 20-

    30,16 which extends Oregon’s state of emergency through September 4, 2020, and continues

    prior Executive Orders relating to education as well as other sectors of the economy. At issue in

    this case is Executive Order 20-29,17 which governs public and private institutions providing K-

    12 education to more than 640,000 students statewide.18

            Executive Order 20-29 applies equally to all schools for grades kindergarten through

    grade 12, whether public or private. Id. ¶ 1. The Order requires “in-person instruction may only

    take place if it complies with the guidance” promulgated by the Oregon Health Authority (OHA)
    and Oregon Department of Education (ODE) at the Governor’s direction. Id. ¶¶ 2-3. The order

    also requires that “[n]ot later than August 15, 2020 … public schools and private schools must

    develop a written plan describing how they will comply with the guidance.” Id. ¶ 4.

            In turn, OHA and ODE have jointly issued Guidance entitled “Ready Schools, Safe

    Learners.”19 It outlines, among other things, the public health protocols that a school would need

    to implement if in-person instruction resumed. The initial release of the Guidance explained it

    would be updated periodically, and it has been. As the number of infections in Oregon climbed,

    and additional data about the virus became available, and the Guidance was revised to include

    clear metrics for control of the virus that must be met before in-person instruction could

    resume.20 The Guidance explained that the current levels of community spread in Oregon, which
    16
      Executive Order 20-20.
    17
      Executive Order 20-29, https://www.oregon.gov/gov/Documents/executive_orders/eo_20-
    29.pdf. Executive Order 20-27 (¶ 12) rescinds and replaces Executive Order 20-20.
    18

    https://data.census.gov/cedsci/table?q=school%20enrollment&g=0400000US41&tid=ACSST1Y
    2018.S1401&hidePreview=true.
    19
       “Ready Schools, Safe Learners Guidance for School Year 2020-21” (last updated Aug. 11,
    2020), https://www.oregon.gov/ode/students-and-
    family/healthsafety/Documents/Ready%20Schools%20Safe%20Learners%202020-
    21%20Guidance.pdf
    20

     https://www.oregon.gov/oha/PH/DISEASESCONDITIONS/DISEASESAZ/Emerging%20Respit
     ory%20Infections/Ready-Schools-Safe-Learners-Community-COVID-19-Metrics.pdf
Page 6 - GOVERNOR BROWN'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING
         ORDER AND PRELIMINARY INJUNCTION
         MA/jh2/10383376-v1
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
           Case 3:20-cv-01345-MO          Document 15             Filed 08/19/20   Page 12 of 40




   had been relatively low at the time the initial version of the Guidance was released, had risen and

   was now significantly higher than those of European countries that had successfully reopened.

   The Guidance required reopening of schools to wait until specific measures community spread

   had been met.

          The Guidance establishes the general rule that public and private schools may reopen for

   on-site instruction only after three metrics are met for three consecutive weeks: (a) five percent

   or less of COVID-19 tests are positive statewide, and (b) in the school’s county, (i) five percent

   or less of COVID-19 tests are positive, and (ii) there are 10 or fewer new cases per 100,000
   population. Id. at 19. These measures are reliable indicators of the public health risk of

   reopening schools. “The prevalence of diagnosed cases of COVID-19 in a school’s county is an

   important measure of the likelihood that on-site instruction would result in additional COVID-19

   infections. The test positivity rate is an important measure of whether testing is sufficiently

   available that the number of diagnosed cases is a reliable measure of the prevalence of disease;

   that is, a high test positivity rates may suggest that there are large numbers of untested

   undiagnosed cases.” Sidelinger Dec. ¶ 16.

          For K-3 on-site instruction to resume, the Guidance requires (a) for three consecutive

   weeks, the school’s county must have (i) positive COVID-19 tests of five-percent or less and (ii)

   30 or fewer new cases per 100,000 population, and (b) no confirmed cases of COVID-19 among

   school staff or students in the past 14 days. Id. at 20. The different standard to resume “K-3

   education is based on the preliminary data showing that children 9 years and younger are less

   susceptible to complications from infection” and because “[y]oung children, in comparison to

   older children, also have greater difficulty fully engaging in distance learning.” Sidelinger Dec.

   ¶ 18. The Guidance also provides other specific thresholds for rural and small districts to

   account for schools that draw from communities that are remote from their county’s major

   population centers. See id.; OHA-ODE Guidance at 20-22.


Page 7 - GOVERNOR BROWN'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING
       ORDER AND PRELIMINARY INJUNCTION
       MA/jh2/10383376-v1
                                                  Department of Justice
                                                 100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
              Case 3:20-cv-01345-MO         Document 15              Filed 08/19/20   Page 13 of 40




             Currently, more than 5 percent of weekly tests statewide remain positive, so schools

     generally must remain closed.21 However, if present conditions continue, schools in certain

     counties are eligible to reopen on-site instruction for K-3 students, particularly in small rural

     districts.

             In adopting this Guidance at the Governor’s direction, the OHA and ODE applied their

     expertise in public health and education to the current conditions in Oregon. See Sidelinger Dec.

     ¶¶ 16-19. The agencies consulted the relevant data, studies, and analyses from elsewhere in

     adopting guidance and the health of students, school staff, their households, and the public as a
     whole in adopting thresholds for the safe reopening of schools for on-site classes. Id.; see also

     OHA-ODE Guidance at 22-24.

             Once those metrics are met and on-site instruction is allowed, a school must still meet

     extensive public health requirements to begin in-person classes.22 See OHA-ODE Guidance at

     24-55. Consistent with paragraph 4 of Executive Order 20-29, the Guidance requires schools to

     submit an Operational Blueprint demonstrating how they will meet these requirements to operate

     safely. Id. at 14-17. The restrictions that apply to plaintiffs apply with equal force to all

     elementary and secondary school institutions, whether religious or secular, private or public.

             The plaintiffs in this action are three private, religious schools. Complaint ¶¶ 18-20, 35-

     37. They have submitted no declarations23 providing facts related to the schools’ operations

     under the Executive Order or how they would operate if the Court granted them the relief they


     21
        Oregon COVID-19 County Case Rates and Test Positivity by MMWR, Week: July 5th-August
     15th,
     https://www.oregon.gov/oha/PH/DISEASESCONDITIONS/DISEASESAZ/Emerging%20Respit
     ory%20Infections/Weekly-County-Metrics.pdf.
     22
        The Guidance also establishes requirements regarding Equity, Instruction, Family,
     Community, Engagement, Mental, Social, and Emotional Health, and Staffing and Personnel
     (chapters 4-8), but private schools are not required to meet those requirements.
     23
        Plaintiffs submitted a verified complaint, but their lawyer does not have personal knowledge
     of many of the alleged “facts” therein, including speculative assertions that future potential
     business models will fail.
Page 8 - GOVERNOR BROWN'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING
          ORDER AND PRELIMINARY INJUNCTION
          MA/jh2/10383376-v1
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
             Case 3:20-cv-01345-MO          Document 15             Filed 08/19/20   Page 14 of 40




     seek. They assert they cannot conduct their programs online or otherwise under the restrictions

     of the Governor’s Executive Orders. Complaint ¶¶ 35-37. They do not explain why.

             Executive Order 20-30 retains several prior Orders governing other sectors, including

     Executive Order 20-28 regarding higher education.25 The OHA guidance authorized by that

     Order requires colleges and universities to meet numerous requirements in order to offer on-site

     instruction.26 Among other restrictions, a minimum of 35 square feet of usable classroom space

     per person is required. In-person classroom instruction cannot exceed 50 individuals, except for

     in counties that are at Baseline or in Phase I, which cannot exceed 25 individuals. Colleges and
     universities are required to file a final operational plan with OHA by September 1, 2020.

             Executive Order 20-30 also retains Executive Order 20-27, which, together with its

     implementing guidance,27 concerns the phased reopening of gatherings and commercial activity

     in the State. As of the filing of this brief, Umatilla County has, following significant local

     outbreaks, been returned to the “Baseline” phase of reopening, Malheur and Morrow counties

     have been returned to Phase I, Clackamas, Lincoln, Multnomah, and Washington counties have

     been unable to satisfy the metrics to move out of Phase I, and while the remaining counties are in

     Phase II, a number remain on a “watch list” with worrisome local outbreaks.28 Phase I counties

     are permitted to open many businesses as long as those entities adhere to physical distancing

     measures, caps on total occupancy, and other restrictions but significant limitations remain.

             Plaintiffs repeatedly cite the limits on gatherings, but those requirements do not apply to

     the in-person instruction at issue in this case. The current limits on gatherings and indoor social
     25
        https://www.oregon.gov/gov/admin/Pages/eo_20-28.aspx.
     26
        Guidance for the Conduct of In-Person Instructional, Residential, and Research Activities at
     Oregon Colleges and Universities (last updated July 22, 2020),
     https://www.oregon.gov/highered/about/Documents/News-Updates/OHA-HECC-higher-
     education-health-standards-covid-FINAL.pdf
     27
        Oregon Health Authority, Statewide Gatherings, Indoor Social Get-Together Guidance (July
     24, 2020) https://sharedsystems.dhsoha.state.or.us/DHSForms/Served/le2351g.pdf.
     28
        https://govstatus.egov.com/reopening-oregon#countyStatuses. Umatilla County is currently a
     Baseline county.
Page 9 - GOVERNOR BROWN'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING
          ORDER AND PRELIMINARY INJUNCTION
          MA/jh2/10383376-v1
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
             Case 3:20-cv-01345-MO           Document 15             Filed 08/19/20   Page 15 of 40




     get-togethers are set forth in Executive Order 20-27,29 and as modified in the statewide

     gatherings guidance issued under it,30 and vary based on the phase of reopening of each county.

     However, the gathering limits are “catch-all” limits, and only apply where another, more specific

     guidance does not. Executive Order 20-27 clearly states these gathering limits do not apply to

     the school activities at issue here or to other activities for which sector-specific requirements

     have been established. See Executive Order 20-27, ¶ 3(c)31; see also id. ¶¶ 15(a), 20(a). Instead,

     schools are regulated under Executive Order 20-29 and its implementing guidance.


      STANDARDS ON REVIEW FOR PRELIMINARY INJUNCTION AND TEMPORARY
                            RESTAINING ORDER

             Fed. R. Civ. P. 65 sets out the terms for obtaining injunctive relief. To obtain either a

     temporary restraining order or a preliminary injunction, plaintiffs must establish (1) that they are

     likely to succeed on the merits, (2) that they are likely to suffer irreparable harm in the absence

     of preliminary relief, (3) that the balance of equities tips in their favor, and (4) that an injunction

     is in the public interest. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). Such

     relief should be granted “sparingly and only in the most critical and exigent circumstances.”

     South Bay United Pentecostal Church v. Newsom, 140 S.Ct. 1613, 1613 (May 29, 2020)

     (Roberts, C.J., concurring).

             The interest of and effect on the public must be considered in actions implicating

     government policy or regulations, or other matters of public concern. See Yakus v. United States,


     29
        Executive Order 20-27, https://www.oregon.gov/gov/Documents/executive_orders/eo_20-
     27.pdf.
     30
        https://sharedsystems.dhsoha.state.or.us/DHSForms/Served/le2351g.pdf.
     31
        The limitations on gatherings set by Executive Order 20-27 “appl[y] to gatherings only, and
     does not apply to workplaces, banks and credit unions, gas stations, hotels or motels, shelter
     programs, health care facilities, pharmacies, child care facilities, schools, higher education
     institutions, state or local government, or other businesses or activities (e.g. retail, including
     grocery stores) that are subject to other directives in my Executive Orders or OHA guidance.” Id.
     ¶ 3(c).
Page 10 - GOVERNOR BROWN'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING
          ORDER AND PRELIMINARY INJUNCTION
          MA/jh2/10383376-v1
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
           Case 3:20-cv-01345-MO           Document 15             Filed 08/19/20   Page 16 of 40




   321 U.S. 414, 440-41 (1944) (where a preliminary injunction is requested that “will adversely

   affect a public interest for whose impairment, even temporarily, an injunction bond cannot

   compensate, the court may in the public interest withhold relief until a further determination of

   the rights of the parties, though the postponement may be burdensome to the plaintiff.”). Even if

   the balance of equities tips sharply in plaintiffs’ favor, “it must be shown as an irreducible

   minimum” that there is a fair chance of success on the merits. Stanley v. Univ. of S. Calif., 13

   F.3d 1313, 1319 (9th Cir. 1994) (citation omitted). Further, where the public interest is involved,

   the court must consider whether the balance of public interests weighs in favor of granting or
   denying the injunctive relief sought. Westlands Water Dist. v. Natural Res. Def. Council, 43

   F.3d 457, 459 (9th Cir. 1994).

                                               ARGUMENT

           Plaintiffs ask the Court to enjoin Executive Order 20-29. In doing so it is plaintiffs who

   ask for unequal (and favorable) treatment. The Court should decline the invitation. As many

   courts have recognized over the past several months, the United States Supreme Court more than

   one hundred years ago established the framework within which health and safety regulations

   during a public health emergency such as the current one should be evaluated. In Jacobson v.

   Commonwealth of Massachusetts, 197 U.S. 11 (1905), the court upheld a mandatory smallpox

   vaccination law against claims the law violated constitutional rights. There, the Court explained,

   “Real liberty for all could not exist under the operation of a principle which recognizes the right

   of each individual person to use his own, whether in respect of his person or his property,

   regardless of the injury that may be done to others.” Id. at 26. Accordingly, the Court ruled that

   a state must be given leeway to protect health and safety under its police powers unless “a statute

   purporting to have been enacted to protect the public health, the public morals, or the public

   safety, has no real or substantial relation to those objects, or is, beyond all question, a plain,

   palpable invasion of rights secured by the fundamental law.” Id. at 31; see, e.g., Antietam

Page 11 - GOVERNOR BROWN'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING
        ORDER AND PRELIMINARY INJUNCTION
       MA/jh2/10383376-v1
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
             Case 3:20-cv-01345-MO          Document 15             Filed 08/19/20   Page 17 of 40




   Battlefield KOA v. Hogan, 2020 WL 2556496, *1 (D. Md. May 20, 2020).

             In these extraordinary times, for the reasons explained below, the plaintiffs have not

   made that showing and, therefore, have not met their burden to secure extraordinary immediate

   relief.

   I.        Plaintiffs’ freedom of religion has not been violated (First Claim for Relief).

             A. Courts have consistently rejected Free Exercise challenges to emergency orders.

             In reviewing plaintiffs’ constitutional claims, this Court should examine the federal

   jurisprudence that has developed in the last five months. Plaintiffs suggest that religious schools
   have been singled out for differential treatment, but they are the ones seeking special treatment.

   In seeking a unique remedy for themselves alone, they seek differential treatment from all other,

   similarly situated schools—namely, public schools and secular private schools.

             Such arguments as the basis for First Amendment free exercise clause challenges have

   been rejected consistently across the nation. See Calvary Chapel Dayton Valley v. Sisolak, No.

   19A1070 2020 WL 4251360 (Mem) (U.S. S. Ct. July 24, 2020) (denying injunctive relief);

   South Bay Pentecostal Church v. Newsom¸ 2020 WL 2687079 (9th Cir. May 22, 2020), aff’d 140

   S.Ct. 1613, 1613 (May 29, 2020) (denying TRO and upholding religious restrictions due to

   equivalent restrictions upon comparable secular activities such as theaters); Hight Plains Harvest

   Church v. Polis, No. 1:20-cv-01480-RM-MEH, 2020 WL 4582720, (D. Colo. Aug. 10, 2020)

   (denying preliminary injunction and upholding religious restrictions); Murphy v. Lamont, 3:20-

   CV-0694 (JCH), 2020 WL 4435167 (D. Conn. Aug. 3, 2020) (denying preliminary injunction);

   Ass’n of Jewish Camp Operators v. Cuomo, 1:20-CV-0687 (GTS/DJS), 2020 WL 3766496

   (N.D.N.Y. July 6, 2020) (denying preliminary injunction and upholding restrictions); Legacy

   Church, Inc. v. Kunkel, 2020 WL 3963764 (D.N.M. July 13, 2020) (denying preliminary

   injunction and injunctive relief), and 2020 WL 1905586 (D.N.M. Apr. 17, 2020) (denying TRO

   and upholding religious restrictions); Hight Plains Harvest Church v. Polis, No. 1:20-cv-01480-

Page 12 - GOVERNOR BROWN'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING
        ORDER AND PRELIMINARY INJUNCTION
        MA/jh2/10383376-v1
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
            Case 3:20-cv-01345-MO          Document 15             Filed 08/19/20   Page 18 of 40




     RM-MEH, 2020 WL 3263902 (D. Colo. June 16, 2020) (denying TRO); Bullock v. Carney, No.

     20-674-CFC, 2020 WL 2813316 (D. Del. May 29, 2020) (denying TRO), aff’d, 806 Fed. Appx.

     157 (Mem) (3d Cir. 2020) (denying emergency motion for TRO and/or a preliminary injunction);

     Antietam Battlefield KOA v. Hogan, 2020 WL 2556496 (D. Md. May 20, 2020) ) (denying TRO

     and upholding religious restrictions); Spell v. Edwards, 2020 WL 2509078 (M.D. La. May 15,

     2020), vacated, 962 F.3d 175 (5th Cir. 2020) (denying preliminary injunction and dismissing

     appeal); Elim Romanian Pentecostal Church v. Pritzker, 2020 WL 2468194 (N.D. Ill. May 13,

     2020) (denying TRO and upholding religious restrictions); Calvary Chapel of Bangor v. Mills,
     2020 WL 2310913 (D. Me. May 9, 2020) (denying TRO and upholding religious restrictions);

     Our Lady of Sorrows Church v. Mohammad, No. 3:20-cv-00674-AVC (D. Conn. May 18, 2020);

     Crowl v. Inslee, No. 3:20-cv-5352 (W.D. Wash. May 8, 2020) (denying TRO); Cross Culture

     Christian Ctr. v. Newsom, , 2020 WL 2121111 (E.D. Cal. May 5, 2020) (denying TRO and

     upholding religious restrictions); Roberts v. Neace, 2020 WL 2115358 (E.D. Ky. May 4, 2020),

     rev’d in part 958 F.3d 409 (6th Cir. 2020) (denying preliminary injunction with respect to

     religious services); Cassell v. Snyders, 2020 WL 2112374 (N.D. Ill. May 3, 2020) (denying TRO

     and preliminary injunction, upholding religious restrictions); Lighthouse Fellowship Church v.

     Northam, 2020 WL 2110416 (E.D. Va. May 1, 2020) (denying TRO and preliminary injunction,

     upholding religious restrictions); Gish v. Newsom, No. 5:20-cv-755, 2020 WL 1979970 (C.D.

     Cal. Apr. 23, 2020) (denying TRO and affirming religious restrictions due to equivalent

     restrictions upon comparable secular activities such as theaters); Davis v. Berke, No. 1:20-cv-98,

     2020 WL 1970712 (E.D. Tenn. Apr. 17, 2020) (denying TRO); Abiding Place Ministries v.

     Wooten, No. 3:20-cv-683-BAS-AHG, ECF No. 7 (S.D. Cal. Apr. 10, 2020) (denying TRO);

     Tolle v. Northam, 2020 WL 1955281 (E.D. Va. Apr. 8, 2020) (reaffirming and explaining denial

     of preliminary injunction on the grounds that the public interest outweighs any harm suffered by

     religious restrictions upon the plaintiff); Nigen v. New York, 2020 WL 1950775 (E.D.N.Y. Mar.

     29, 2020) (denying TRO); Elkhorn Baptist Church v. Brown, 366 Or. 506 (2020) (preliminary
Page 13 - GOVERNOR BROWN'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING
         ORDER AND PRELIMINARY INJUNCTION
         MA/jh2/10383376-v1
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
             Case 3:20-cv-01345-MO             Document 15             Filed 08/19/20   Page 19 of 40




     injunctive relief vacated); Hughes v. Northam, No. CL 20-415 (Va. Cir. Ct. Russell Co. Apr. 14,

     2020) (denying TRO on the grounds that the public interest outweighs any harm suffered by

     religious restrictions upon the plaintiff); Hotze v. Hidalgo, No. 2020-22609 (Tex. Dist. Ct. Apr.

     13, 2020) (denying TRO); Binford v. Sununu, No. 217-2020-CV-00152 (N.H. Super. Ct. Mar.

     25, 2020) (denying preliminary injunction).32

             B. The Emergency Orders are proper regulations that do not target religious
                observance.

             Under the First Amendment, a temporary limit on in-person gatherings during a
     pandemic regardless of subject matter plainly regulates conduct rather than religion. Generally

     gatherings, whether social, civic, recreational, religious or otherwise, are equally subject to the

     limitations without regard to their purpose or the content of expression. Plaintiffs do not accept

     that there are simply pragmatic distinctions that must be made. Plaintiffs suggest, for example,

     that it is relevant that higher education has been allowed to continue. It is not. Higher education

     is conducted in a different fashion and primarily involves adults who are capable of observing

     safety procedures and caring for themselves. College classes typically meet for fewer hours per

     day and fewer days per week than do those in K-12 education, which reduces the risk of

     infection. See Sidelinger Dec. ¶ 24.

             Plaintiffs also note that grocery stores and gyms have been allowed to open. While true,

     both are subject to occupancy limitations and numerous other restrictions in the Executive

     Orders. Plaintiffs do not clarify why they believe a school poses the same risk to public health as

     a grocery store. Indeed, there is no basis to conclude the limited, transient interactions in a

     grocery store are the same as the week-in, week-out constant contact between children and their

     adult educators that occur in a school.
     32
        But see Tabernacle Baptist Church v. Beshear, 2020 WL 2305307 (E.D. Ky. May 8, 2020);
     Marysville Baptist Church v. Beshear, 2020 WL 2111316 (6th Cir. May 2, 2020) (allowing drive-
     in services but continuing ban on in-person services); On Fire Christian Cntr., Inc. v.
     Fischer¸2020 WL 1820249 (W.D. Ky. Apr. 11, 2020) (permitting drive-in services).
Page 14 - GOVERNOR BROWN'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING
          ORDER AND PRELIMINARY INJUNCTION
          MA/jh2/10383376-v1
                                                       Department of Justice
                                                      100 SW Market Street
                                                        Portland, OR 97201
                                               (971) 673-1880 / Fax: (971) 673-5000
           Case 3:20-cv-01345-MO          Document 15              Filed 08/19/20   Page 20 of 40




          Courts generally have upheld such health and safety focused approaches, even if the

   application to every form of human endeavor was not 100% the same. A challenge to an order

   of California Governor Gavin Newsom limiting places of worship to 25% of stated capacity or

   100 persons was rejected. See South Bay Pentecostal Church v. Newsom¸ 2020 WL 2687079 (9th

   Cir. May 22, 2020), aff’d 140 S.Ct. 1613 (May 29, 2020). The Supreme Court reached this

   conclusion even while acknowledging that other categories of human endeavor, including

   factories and supermarkets, were not subject to identical restrictions. Id. at 4; see also Calvary

   Chapel Dayton Valley v. Sisolak, No. 19A1070 2020 WL 4251360 (Mem) (U.S. S. Ct. July 24,
   2020) (denying injunction when State allowed casinos to open under different restrictions than

   churches and other institutions).

              1.   The Executive Order should not be subject to “strict scrutiny.”

          Plaintiffs have suggested that this Court apply a “strict scrutiny” analysis to the issues

   before it. But this would be error; there is no basis for the application of strict scrutiny, which

   would be flatly inconsistent with the Supreme Court’s rulings in these types of disputes during

   the COVID-19 pandemic.

          The Executive Orders make distinctions based on the level of risk posed by the

   interactions the entities require or that are typical during their operation. The distinctions made

   are rationally related to a governmental interest. “The bottom line is this: when faced with a

   society-threatening epidemic, a state may implement emergency measures that curtail

   constitutional rights so long as the measures have at least some ‘real or substantial relation’ to

   the public health crisis and are not ‘beyond all question, a plain, palpable invasion of rights

   secured by the fundamental law.’” In re Abbott, 594 F.3d 772, 784 (5th Cir. 2020), quoting

   Jacobson v. Massachusetts, 197 U.S. 11, 31 (1905).

          The Free Exercise Clause does not protect against every burden on religious practice —or

   schooling— incident to living in a well-ordered society. United States v. Lee, 455 U.S. 252
Page 15 - GOVERNOR BROWN'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING
       ORDER AND PRELIMINARY INJUNCTION
       MA/jh2/10383376-v1
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
             Case 3:20-cv-01345-MO         Document 15             Filed 08/19/20   Page 21 of 40




   (1982). Neutral laws of general applicability receive only rational basis review. Employment

   Div., Dept. of Human Res. v. Smith, 494 U.S. 872, 889-90 (1990).

            Executive Order 20-29 is a neutral law of general applicability. Plaintiffs claim they

   have been singled out and ask to be compared to higher education. But there is no particular

   reason to make that comparison as opposed to the more apt analogy to public K-12 schools.

   They offer no particulars regarding how they have been differentiated from public schools or

   secular private schools. And plaintiffs offer no evidence that they are able to meet the conditions

   under which those institutions are operating. Plaintiffs also complain that other businesses are

   open, but people going to dine-in restaurants, for example, are limited to groups of 10 or less,

   each group must be socially distanced from all others, and the groups generally do not arrive or

   leave together.33 K-12 schools of all types are grouped together with all other K-12 schools.

   And the other faith-based gatherings plaintiffs reference, although not relevant to this case, are

   appropriately treated the same as other types of gatherings where a cohort of people gather

   together and generally arrive and depart at the same time.

            When states have grouped activities as Oregon has here, courts have rejected applying

   strict scrutiny. A district court in Maine noted, succinctly, that strict scrutiny will be applied

   only if the limitation is content based on its face. Calvary Chapel of Bangor v. Mills, 2020 WL

   2310913, *9, n. 17 (D. Me. May 9, 2020). More thoroughly, the U.S. District Court in Maryland

   recently noted that

                    Under the Supreme Court’s free exercise doctrine, a neutral
                    government decision of general applicability is subject to rational
                    basis review, even where it has the incidental effect of burdening
                    religious exercise. Jesus Christ Is the Answer Ministries, Inc. v.
                    Baltimore Cty., Maryland, 915 F.3d 256, 265 (4th Cir. 2019)
                    (citation omitted). Here, it is clear that the prohibition on large
                    gatherings is rationally related to the legitimate government
                    interest of reducing the spread of COVID-19, because the
                    prohibition limits contact between individuals, which is how the
   33
        Building a Safe and Strong Oregon, https://govstatus.egov.com/reopening-oregon#phase1.

Page 16 - GOVERNOR BROWN'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING
          ORDER AND PRELIMINARY INJUNCTION
         MA/jh2/10383376-v1
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
             Case 3:20-cv-01345-MO          Document 15             Filed 08/19/20   Page 22 of 40




                     virus spreads. Further, the order still allows for a variety of
                     religious services, including “drive-in” services and services with
                     ten or fewer people.
     Antietam Battlefield KOA v. Hogan, 2020 WL 2556496, *10 (D. Md. May 20, 2020); see also

     Legacy Church v. Kunkel, 2020 WL 1905586 (D.N.M. Apr. 17, 2020).

             The State may take into account the differences between activities, including their

     different regulatory regimes, even though every interaction between people creates risks of

     infection. See Calvary Chapel Dayton Valley v. Sisolak, No. 320CV00303RFBVCF, 2020 WL

     4260438, at *2 (D. Nev. June 11, 2020) (denying preliminary injunction of limit of 50

     worshipers for religious services despite different treatment of casinos), injunction pending
     appeal denied, No. 19A1070, 2020 WL 4251360 (U.S. July 24, 2020). Even the justices who

     dissented in the interlocutory appeal in Calvary Chapel acknowledged that so long as secular and

     religious organizations’ activities are treated the same, there is no Free Exercise issue. Calvary

     Chapel, 2020 WL 4251360, at *6 (Kavanaugh, J., dissenting) (“a State’s closing or reopening

     plan may subject religious organizations to the same limits as secular organizations”).

             Plaintiffs ask this Court to ignore the facts when they selectively argue the Governor’s

     Executive Orders ⸺which they incorrectly and misleadingly call the “Religious Gathering

     Ban”⸺ uniquely single out faith-based institutions. E.g., Motion at 17-18. Even a cursory read

     of those orders indicates that they do nothing of the sort. The Governor’s Orders on their face

     apply the same standards to all gatherings “for any purpose” that are not covered by sector-

     specific guidance. Executive Order 20-27. Religious institutions are plainly not singled out.34

     34
        This conclusion is not altered by the assertion of Yamhill County Commissioner Mary Starrett
     that an assistant to the Governor said in a conference call that there would be an “exodus” out of
     public schools if private schools were allowed to re-open and public schools were not. Starrett
     Dec. at 2. First, the Commissioner misheard what was said. Horner Dec. ¶ 3. Second, the
     statement was only an opinion by a person non-a policy maker, not a statement of the State’s
     official position. Horner Dec. ¶ 4. Third, the statement was that public, private and parochial
     schools are treated the same, not differently. Horner Dec. ¶ 5. Even crediting the Starrett
     declaration, a single after-the-fact statement from a member of the Governor’s staff falls far short
     of the proof needed to show the Governor is motivated by animus against religious schools.
     Compare Trump v. Hawaii, 138 S. Ct. 2392, 2417-18 (2018) (rejecting heightened scrutiny
Page 17 - GOVERNOR BROWN'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING
          ORDER AND PRELIMINARY INJUNCTION
          MA/jh2/10383376-v1
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
           Case 3:20-cv-01345-MO          Document 15             Filed 08/19/20   Page 23 of 40




   Similarly, there is no distinction in Executive Order 20-29 between public and private schools, or

   between religious and secular schools. “The minimum requirement of neutrality is that the law

   not discriminate on its face.” Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508

   U.S. 520, 533 (1993). The Executive Orders do not do so.

          Even a cursory review of Executive Orders 20-27 and 20-29 make clear there is no

   regulation of substance in their language. They group together types of human gatherings that

   do not relate to the primal needs for food,35 clothing, healthcare and shelter, and treat them

   precisely the same, whether they are the Oregon Historical Society, the Washington County
   Public Affairs Council, or the Democratic or Republican Parties of Multnomah County. And

   they treat Life Christian School the same as Caitlin Gable or any Portland Public School.

   Defendants offer the declaration of the State’s Epidemiologist, Dr. Sidelinger, and it provides a

   basis for the Court to conclude the Governor’s Executive Order is medically sound. Different

   treatment of other business sectors, such as restaurants and stores, is based on differences in


   despite the President's direct statements of religious animus) with Democratic Nat'l Comm. v.
   Hobbs, 948 F.3d 989, 1038-41 (9th Cir. 2020) (en banc), cert pending (finding law motivated by
   racial animus only after reviewing “(1) the historical background; (2) the sequence of events
   leading to enactment, including any substantive or procedural departures from the normal
   legislative process; (3) the relevant legislative history; and (4) whether the law has a disparate
   impact”).
   35
      As the Court said in Cross Culture Christian Center v. Newsom, 2020 WL 2121111, *6 (E.D.
   Cal. May 5, 2020):

          Plaintiffs draw a false equivalence between businesses such as grocery stores that are
          permitted to continue to receive customers and public gatherings including those for
          worship. * * * Plaintiffs seek to have large groups of people gather in a communal
          experience: people coming together at the same time, for the same amount of time, in the
          same space, and for the same purpose. Thus, the proper comparison is with similar
          communal activities such as theaters, schools, concert halls, and sporting events, all of
          which are prohibited. In contrast, picking up essential items such as food and medicine at
          grocery stores, drive-thru restaurants, or pharmacies are singular and transitory
          experiences: “An in-person religious gathering is not analogous to picking up groceries,
          food, or medicine, where people enter a building quickly, do not engage directly with
          others except at points of sale, and leave once the task is complete.” Gish, No. 5:20-cv-
          00755, at 7-8.
Page 18 - GOVERNOR BROWN'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING
       ORDER AND PRELIMINARY INJUNCTION
       MA/jh2/10383376-v1
                                                  Department of Justice
                                                 100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
             Case 3:20-cv-01345-MO           Document 15             Filed 08/19/20   Page 24 of 40




     operation and relative risk, supported by public health evidence. Sidelinger Dec. ¶¶ 22-25.

     Plaintiffs present no evidence to the contrary.

             There is no basis to apply strict scrutiny in this action.

                 2.   The Executive Order satisfies the “rational relationship test.”

             Accordingly, the Court should apply the rational relationship test. Under the rational

     relationship test, “[t]he general rule is that legislation is presumed to be valid and will be

     sustained if the classification drawn by the statute is rationally related to a legitimate state

     interest.” City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 440 (1985). This test is
     “highly deferential” to the government. Gary v. City of Warner Robins, 311 F.3d 1334, 1339

     (11th Cir. 2002).

             Executive Orders 20-27 and 20-29 easily satisfy rational basis review. They were

     expressly designed to reduce the spread of COVID-19 in Oregon. The orders make rational

     distinctions between types of human interaction because different types of interaction pose

     different types and degrees of risk. They make no reference to any religious “practice, conduct,

     belief or motivation.” Stormans, Inc. v. Wiesman¸794 F.3d 1064, 1076 (9th Cir. 2015). The risk

     of transmission from sitting together in large groups for entire school days is greater than the risk

     posed in retail establishments that require only brief encounters and no physical contact. And it

     is greater than the risk posed in restaurants where the diners do not all arrive and leave at the

     same time. See Sidelinger Dec. ¶¶ 22-25. The distinctions apply to all schools and are rationally

     based on current science and public health knowledge. See, e.g., Sidelinger Dec. ¶¶ 16-19.

             Plaintiffs ignore the overwhelming majority of cases denying injunctive relief and focus

     on one of the few that favored their position, Roberts v. Neace, 958 F.3d 409 (6th Cir. 2020). In

     Roberts, however, the commonwealth of Kentucky not only ordered a total ban on faith

     gatherings (which Oregon has never done), it did not even allow a drive-in style option (which

     Oregon has always allowed). That distinction was enough for Roberts to be rejected by at least

     one court evaluating its legal analysis. Amato v. Elicker, 2020 WL 2542788, 811, n. 9 (D. Conn.
Page 19 - GOVERNOR BROWN'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING
          ORDER AND PRELIMINARY INJUNCTION
         MA/jh2/10383376-v1
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
             Case 3:20-cv-01345-MO          Document 15              Filed 08/19/20   Page 25 of 40




     May 19, 2020). And, more generally, the Roberts analysis has been rejected in all the decisions

     listed in Section I(A), above. As to the educational setting, it is simply dissimilar.

            Regardless, under rational basis review, the State’s “choice is not subject to courtroom

     fact-finding and may be based on rational speculation unsupported by evidence or empirical

     data” particularly where it “must necessarily engage in a process of line-drawing.” F.C.C. v.

     Beach Commc’ns, Inc., 508 U.S. 307, 315-16 (1993). This approach was recently upheld by the

     United States Supreme Court in South Bay United Pentecostal Church v. Newsome, 140 S.Ct.

     1613, 1613 (May 29, 2020). Here, however, there is not “rational speculation.” Here, the
     State’s choice actually is supported by public health evidence. See Sidelinger Dec, ¶¶ 16-19, 22-

     25. The Governor’s goal in issuing her Executive Orders relating to COVID-19 was and is to

     protect the lives and health of Oregonians by stemming the spread of the pandemic ravaging

     much of the planet. The decisions the Governor has made —and continues to make— to keep

     Oregonians safe are rationally related to this goal. Accordingly, the rational basis review test is

     satisfied and plaintiffs’ Free Exercise Clause claim fails.

            For plaintiffs to argue that the Executive Order targets them based on their religion

     ignores the dire public health crisis that halted nearly every type of public gathering across

     Oregon. Sporting events and concerts were cancelled, schools moved online, and outdoor

     recreational areas like beaches, parks, playgrounds, and hiking trails were off-limits; even the

     state and federal courts took the drastic measure of closing their doors with only narrow

     exceptions.

            It should be noted that large gatherings have contributed to the spread of COVID-19.

     Near Seattle, Washington, a church choir held its weekly rehearsal at Mount Vernon

     Presbyterian Church on March 10, 2020. Following that gathering, at least forty-five individuals

     were diagnosed with COVID-19 and at least two died. This spread occurred even though,

     according to news reports, hand sanitizer was offered to the choir members at the rehearsals, the

     members attempted to refrain from physical contact with one another, and the members tried to
Page 20 - GOVERNOR BROWN'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING
          ORDER AND PRELIMINARY INJUNCTION
         MA/jh2/10383376-v1
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
             Case 3:20-cv-01345-MO          Document 15             Filed 08/19/20   Page 26 of 40




     maintain physical distance between one another. The transmission rate was 87%.36 Such

     circumstances are similar to the setting plaintiffs describe as how they plan to conduct their

     educational programs.

             Premature school re-openings have also caused infections to spike. “In Israel, schools

     reopened after the number of cases there fell to near zero. But increasing numbers of COVID-19

     cases in the community after reopening quickly spread to school settings, leading to almost half

     of new cases in June being contracted in schools. In the United States, schools that opened in

     communities with high rates of cases, often without stringent public health control measures in
     schools, quickly saw cases in schools among students and staff leading to large numbers of

     individuals in quarantine and school closures.” Sidelinger Dec. ¶ 17.

             Plaintiffs present the Court with no medical evidence or expert opinion. Indeed, they

     would frame this solely as a religious issue and ignore, and would have the Court ignore, the

     unprecedented health crisis facing this nation and Oregon. Plaintiffs have not met their required

     burden in this motion.

                 3.    Even under an application of “strict scrutiny,” the Executive Order
                      survives.
             Even if this Court applies strict scrutiny to the Executive Order, the State’s actions should

     be upheld. The State clearly has a compelling interest in protecting the public from COVID-19’s

     spread. Executive Order 20-27 is narrowly tailored to serve that interest. Due to the

     asymptomatic transmission of the virus and the lack of a vaccine or widely effective treatment,

     measures limiting physical contract are widely recognized as the only way to slow the spread of

     the virus. Sidelinger Dec. ¶¶ 26-27. Additionally, the prohibition on public gatherings is

     temporary, and even while it is in place, plaintiffs’ students and other Oregonians remain free to
     36
        CDC Report: High SARS-CoV-2 Attack Rate Following Exposure at a Choir Practice,
     https://www.cdc.gov/mmwr/volumes/69/wr/mm6919e6.htm?s_cid=mm6919e6_w&fbclid=IwA
     R1QI5yQLgUl7O0YVCRUgkjPWSNZTjyG0kjyV_TTBkYg1BuVJZ4KAd-kNKE#contribAff.
     See also Richard Read, A choir decided to go ahead with rehearsal. Now dozens have COVID-19
     and two are dead, Los Angeles Times, March 29, 2020, https://www.latimes.com/world-
     nation/story/2020-03-29/coronavirus-choiroutbreak.
Page 21 - GOVERNOR BROWN'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING
          ORDER AND PRELIMINARY INJUNCTION
          MA/jh2/10383376-v1
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
           Case 3:20-cv-01345-MO          Document 15             Filed 08/19/20   Page 27 of 40




   conduct religious education in many ways, including by attending classes online, on the phone,

   or at home with members of their household.

          Under strict scrutiny, a proposed governmental action (1) must relate to a compelling

   government interest, (2) be as narrowly tailored as possible to achieve that interest, and (3) use

   the least restrictive means of achieving the purpose. Roe v.Wade, 410 U.S. 113 (1973).

          First, there can be no question that combating a deadly outbreak of a global pandemic

   is a compelling interest. Indeed, the Supreme Court has held that much less important interests

   satisfy higher scrutiny. See, e.g., Ward v. Rock Against Racism, 491 U.S. 781, 796–97 (1989)
   (ensuring that bandshell events are both loud enough and not too loud); Clark v. Cmty. for

   Creative Non-Violence, 468 U.S. 288, 296 (1984) (keeping public park clean and accessible);

   City Council v. Taxpayers for Vincent, 466 U.S. 789, 806–07 (1984) (avoiding aesthetic visual

   clutter from signs and billboards).

          Second, the ban is narrowly tailored, and does not burden substantially more conduct

   than necessary to advance Oregon’s interest in slowing the spread of COVID-19. It restricts large

   in-person gatherings precisely because they are most conducive to spreading the virus. It should

   be noted that there are no restrictions on online education.

          Third, the restriction on the size of gatherings has nothing to do with content, and is the

   least restrictive means of achieving the goal of social distancing. See Boos v. Barry, 485 U.S.

   312, 320 (1988). Religious education is covered not because it is religious, but because it entails

   bringing a cohort of people together in person for a single purpose for a sustained period of time.

          And, again, the United States Supreme Court recently affirmed the Ninth Circuit’s

   decision to uphold such an order in California, where the restrictions on religious gatherings

   were more stringent than those at issue here. See South Bay Pentecostal Church v. Newsom¸

   supra, 2020 WL 2687079, aff’d 140 S.Ct. 1613, 1613 (May 29, 2020) see also Calvary Chapel

   Dayton Valley v. Sisolak, No. 19A1070 2020 WL 4251360 (Mem) (U.S. S. Ct. July 24, 2020).


Page 22 - GOVERNOR BROWN'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING
       ORDER AND PRELIMINARY INJUNCTION
       MA/jh2/10383376-v1
                                                  Department of Justice
                                                 100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
              Case 3:20-cv-01345-MO           Document 15             Filed 08/19/20   Page 28 of 40




     II.      The Governor’s Executive Orders comport with the Oregon Constitution’s Freedom

     of Religion Clauses (Second Claim for Relief).

              It is basic constitutional law that a federal court lacks jurisdiction to hear a state law

     claim against a sovereign state. Pennhurst State School & Hospital v. Halderman, 465 U.S. 89

     (1984) (Pennhurst II); Mitchell v. Franchise Tax Board, 209 F.3d 1111 (9th Cir. 2000). In

     Pennhurst II, the Court held that federal courts are barred by the Eleventh Amendment from

     enjoining a state to comply with a state statute. The nature of the prohibition is one of subject

     matter jurisdiction and cannot be waived by the parties. Smith v. Avino, 91 F.3d 2105 (11th Cir.
     1996); Hughes v. Alabama Dept. of Public Safety, 994 F. Supp. 1395 (M.D. Ala. 1998). This

     prohibition is equally applicable where the law involved is not a legislatively enacted statute, but

     the state’s Constitution. Belt v. Indiana Parole Department, 241 F. Supp. 2d 905, 907 (N.D. Ind.

     2003); Cornwall v. Joseph, 7 F. Supp. 2d 1106, 1108 (S.D. Cal. 1998); Hughes v. Alabama Dept.

     of Public Safety, 994 F. Supp. 1395, 1409 (M.D. Ala. 1998); Braintree Baptist Temple v.

     Holbrook Public Schools, 616 F. Supp. 81, 87-88 (D. Mass. 1984).

              Claims brought against state officials in their official capacity are similarly barred under

     the Eleventh Amendment. California v. Deep Sea Research, 523 U.S. 491, 501 (1998); Smith v.

     Reeves, 178 U.S. 436 (1900). Accordingly, to the extent plaintiffs’ motion seeks to invoke the

     Oregon Constitution (Complaint ¶ 41),37 it must be denied.

              In any case, plaintiffs’ claim under Article I, sections 2 and 3, of the Oregon Constitution

     would fail for the same reasons as its claims fail under the federal Constitution. See Employment

     Div., Dep't of Human Res. v. Rogue Valley Youth for Christ, 307 Or. 490, 497-99 (1989)

     (holding the state had a sufficient interest to tax religious organizations). If anything, the


     37
       Section 2. Freedom of worship. All men shall be secure in the Natural right, to worship
     Almighty God according to the dictates of their own consciences.-
     Section 3. Freedom of religious opinion. No law shall in any case whatever control the free
     exercise, and enjoyment of religeous [sic] opinions, or interfere with the rights of conscience.
Page 23 - GOVERNOR BROWN'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING
           ORDER AND PRELIMINARY INJUNCTION
           MA/jh2/10383376-v1
                                                      Department of Justice
                                                     100 SW Market Street
                                                       Portland, OR 97201
                                              (971) 673-1880 / Fax: (971) 673-5000
               Case 3:20-cv-01345-MO          Document 15              Filed 08/19/20   Page 29 of 40




     exemptions plaintiffs want the Governor to create would impermissibly favor religious schools

     and thereby conflict with the “strong state constitutional policy of neutrality toward all

     religions,” id. at 498.

     III.      The Governor’s Executive Orders are consistent with plaintiffs’ First Amendment

     speech and assembly rights (Third through Sixth Claims for Relief).

               In addition to asserting a claim under the Free Exercise Clause, plaintiffs assert that the

     Governor’s Executive Order violates their First Amendment freedoms of speech and assembly.38

     They argue that strict scrutiny should be applied. But that argument misconstrues the applicable
     law and the facts. The Executive Orders are consistent with the First Amendment speech and

     assembly clauses because they advance a substantial public interest to slow the spread of a

     highly infectious disease, and there are numerous other available channels for the speech

     plaintiffs seek to engage in.39

               Preliminarily, the limitation on gatherings should not be construed as a restriction on

     speech at all. The Executive Order regulates conduct, to which strict scrutiny does not apply.

     Government is permitted to regulate conduct in a way that incidentally burdens expressive

     activity. Rumsfeld v. Forum for Academic & Institutional Rights, Inc. 547 U.S. 47, 62 (2006);

     Barnes v. Glen Theatre, Inc., 501 U.S. 560, 567 (1991).

               But even if the restrictions could reasonably be construed as regulations of speech, the

     level of scrutiny to be applied to a restriction of speech depends upon whether the government

     regulation is content-neutral. Content-based regulations are ordinarily subject to strict scrutiny

     but content-neutral regulations are not. Ward v. Rock Against Racism, 491 U.S. 781, 798 n. 6
     38
        The Third Claim for Relief is a free speech claim. The fifth Claim for Relief is a free
     assembly claim. The Fourth and Six Claims for Relief are not denominated, but appear to
     parallel their immediate predecessors.
     39
        Plaintiffs do not suggest their speech and assembly claims should be evaluated under different
     standards. See Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 578 (1980) (noting that the
     First Amendment right of assembly “is a catalyst to augment the exercise” of free speech rights
     and describing time place and manner analysis as the First Amendment test); Thomas v. Collins,
     323 U.S. 516, 530 (1945) (noting that freedoms of speech and assembly are “cognate rights”).
Page 24 - GOVERNOR BROWN'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING
            ORDER AND PRELIMINARY INJUNCTION
            MA/jh2/10383376-v1
                                                       Department of Justice
                                                      100 SW Market Street
                                                        Portland, OR 97201
                                               (971) 673-1880 / Fax: (971) 673-5000
              Case 3:20-cv-01345-MO         Document 15              Filed 08/19/20   Page 30 of 40




     (1989). Contrary to plaintiffs’ suggestions, regulations of speech on private property are not

     automatically subject to a higher level of scrutiny; the question is whether a restriction is content

     based. See Reed v. Town of Gilbert, 576 U.S. 155 (2015) (analyzing town ordinance to

     determine whether ordinance regulated speech according to its content and finding that it did).

              Governments are permitted to regulate the time, place, and manner of speech and

     assemblies. Berger v. City of Seattle, 569 F.3d 1029, 1036 (9th Cir. 2009). Time, place, or

     manner restrictions must (1) be content-neutral, (2) be narrowly tailored to advance a significant

     governmental interest, and (3) “‘leave open ample alternative channels for communication of the
     information.’” Id. (quoting Ward, 491 U.S. at 791). If it regulates speech at all, the Governor’s

     Executive Order is properly analyzed under the time, place, or manner standard, and the order

     meets this standard. See, e.g., Antietam Battlefield KOA v. Hogan, 2020 WL 2556496 (D. Md.

     May 20, 2020) (upholding prohibitions on mass gatherings in Maryland Governor Hogan’s

     COVID-19 executive orders in a First Amendment speech and assembly challenge under a time,

     place, and manner analysis).

              To determine whether a regulation is content neutral, the question is “whether the

     government has adopted a regulation of speech because of disagreement with the message it

     conveys.” Ward, 491 U.S. at 791. As the Ninth Circuit has explained, “In assessing whether a

     restraint on speech is content neutral, we do not make a searching inquiry of hidden motive;

     rather, we look at the literal command of the restraint.” Menotti v. City of Seattle, 409 F.3d

     1113, 1129 (9th Cir. 2005). Here, the Executive Order’s restrictions are content-neutral because

     the “literal command” of the restrictions limits all manner of gatherings apart from any messages

     conveyed. Executive Order 20-27 limits Phase I gatherings “for any purpose.” Executive Order

     20-27.

              The restrictions are also narrowly tailored to serve a significant governmental purpose.

     Slowing the spread of a deadly virus that has caused a world-wide pandemic is a significant,

     even compelling, governmental purpose. The restrictions on gathering are narrowly tailored to
Page 25 - GOVERNOR BROWN'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING
          ORDER AND PRELIMINARY INJUNCTION
         MA/jh2/10383376-v1
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
             Case 3:20-cv-01345-MO          Document 15              Filed 08/19/20   Page 31 of 40




     limit transmission and, specifically, the type of transmission discussed above that has been

     documented to occur in larger crowds. Plaintiffs argue that the distinctions Governor Brown

     made between industries and types of settings demonstrates that the restrictions on gatherings are

     not narrowly tailored. But they are wrong, for reasons already explained in the discussion of

     plaintiffs’ free exercise claim. Moreover, the fit between the government’s purpose and the

     means chosen to advance that purpose need not be perfect: the government “need not [use] the

     least restrictive or least intrusive means” available to achieve its legitimate interests. Ward, 491

     U.S. at 798. Ultimately, public health explanations fully support —and entirely explain— the
     distinctions Governor Brown made between large gatherings, on the one hand, and the

     occupancy of large retail stores and restaurants, on the other. Sidelinger Dec. ¶ 25. Plaintiffs

     have offered no evidence at all to suggest otherwise.

             Finally, there are alternative methods for plaintiffs to engage in the speech of their choice

     and to assemble for the same educational purposes. The Ninth Circuit has “observed that ‘[t]he

     Supreme Court generally will not strike down a governmental action for failure to leave open

     ample alternative channels of communication unless the government enactment will foreclose an

     entire medium of public expression across the landscape of a particular community or

     setting.’” Menotti v. City of Seattle, 409 F.3d 1113, 1138 (9th Cir. 2005) (quoting Ctr. for Fair

     Pub. Policy v. Maricopa County, Arizona, 336 F.3d 1153, 1170 (9th Cir. 2003)). The Governor’s

     public health-based restrictions on gatherings come nowhere close to foreclosing an entire

     medium of public expression. No numerical limit applies to virtual gatherings such as online

     services, conference-call services, or drive-through services. These types of information delivery

     are, in fact, being used now by any number of educational institutions.40 See Antietam Battlefield

     KOA, 2020 WL 2556496 at *12 (finding sufficient alternatives to in-person gatherings to include
     40
        See https://www.usatoday.com/story/news/health/2020/08/09/covid-news-us-brink-5-million-
     cases-trump-order-raises-questions/3327779001/;
     https://www.wweek.com/news/schools/2020/07/28/oregon-schools-wont-open-to-in-person-
     instruction-unless-cases-sharply-decline/.
Page 26 - GOVERNOR BROWN'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING
          ORDER AND PRELIMINARY INJUNCTION
          MA/jh2/10383376-v1
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
            Case 3:20-cv-01345-MO           Document 15             Filed 08/19/20   Page 32 of 40




   virtual and drive-in religious services). Plaintiffs assert online learning is insufficient but

   provide no basis for that bald assertion. While it may be true that many students would struggle

   with online instruction, others may thrive or absorb the curriculum more efficiently via this

   alternative delivery. As with many aspects of life during the pandemic, the exigencies of

   protecting human life and controlling the spread of the disease means that many of our critical

   human activities have had to adapt to the new reality. Schools are no exception.

            The Governor’s Executive Orders are consistent with the First Amendment’s speech and

   assembly clauses.

   VI.      Plaintiffs do not have a viable claim for a substantive due process violation (Seventh

            Claim for Relief).

            It should be noted at the outset that plaintiffs do not even see fit to raise their due process

   claim as a basis for injunctive relief. Governor Brown will, regardless, demonstrate why any

   such claim would be unavailing.

            “The concept of ‘substantive due process,’ * * * forbids the government from depriving a

   person of life, liberty, or property in such a way that ‘shocks the conscience’ or ‘interferes with

   rights implicit in the concept of ordered liberty.” Nunez v. City of Los Angeles, 147 F.3d 867, 871

   (9th Cir. 1998) (quoting United States v. Salerno, 481 U.S. 739, 746 (1987)). The Supreme Court

   has repeatedly noted that the doctrine is limited to the vindication of the most fundamental liberty

   interests. See, e.g., Albright v. Oliver, 510 U.S. 266, 272 (1994) (“The protections of substantive

   due process have for the most part been accorded to matters relating to marriage, family,

   procreation, and the right of bodily integrity.”); Reno v. Flores, 507 U.S. 292, 302 (1993)

   (substantive due process “forbids the government to infringe certain ‘fundamental’ liberty interests);

   Michael H. v. Gerald D., 491 U.S. 110, 122 (1989) (substantive due process requires that the

   asserted right be fundamental and traditionally protected by our society).


Page 27 - GOVERNOR BROWN'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING
         ORDER AND PRELIMINARY INJUNCTION
         MA/jh2/10383376-v1
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
             Case 3:20-cv-01345-MO           Document 15             Filed 08/19/20   Page 33 of 40




             Plaintiffs do not point to any recognized “fundamental” right. The Complaint is devoid

     of any assertion that any plaintiff has completely lost the ability to conduct their school in light

     of the ability to operate online.41

             Here, none of these institutions have been shut down, nor is there any allegation in the

     Complaint that any licensure has been threatened. Instead, they have been asked to temporarily

     deliver their educational services via remote means, until community spread has dropped to a

     level that can support a safe return to in-person instruction.

             A federal court in Ohio recently rejected a similar substantive due process claim. In
     Hartman v. Acton, 2020 WL 1932896 (S.D. Ohio Apr. 21, 2020), plaintiff, owner of a bridal

     shop, sued because her store was closed due to Ohio’s stay at home order. Among the claims she

     asserted was a violation of her due process. The Court rejected her claim, noting that even if

     there is a property interest in an ongoing business, it is not an “‘unfettered freedom’ and was still

     subject to a state’s regulatory framework.” Id. at *7 (citing Women’s Med. Prof’l Corp. v. Baird,

     438 F.3d 595, 611-12 (6th Cir. 2006)). Plaintiffs here do not sufficiently attach their alleged

     substantive due process right to the circumstances in which they find themselves.
             It should also be noted that the circumstances cannot be said to “shock the conscience.”

     The standard derives from Rochin v. California, 342 U.S. 165 (1952), and frequently requires a

     deliberate intent to cause harm. E.g., Porter v. Osborne, 546 F.3d 1131 (9th Cir. 2008). While it

     is admittedly difficult to find a factual parallel to the instant situation unless one goes back to

     blackouts and curfews during World War II or curfews during riots in the 1960s, it is clear that

     plaintiffs can have no support for any belief that the Governor was acting in any way other than

     what she believed to be in the best interests of the state and its citizens. That most of the states in

     the United States took similar steps is the clearest demonstration that Oregon has not acted




     41
       For this reason, Pierce v. Society of Sisters, 268 U.S. 510 (1925), is not implicated.
Page 28 - GOVERNOR BROWN'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING
          ORDER AND PRELIMINARY INJUNCTION
          MA/jh2/10383376-v1
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
             Case 3:20-cv-01345-MO           Document 15             Filed 08/19/20   Page 34 of 40




     intemperately or unusually. Indeed, by early April, every state save for North Dakota, South

     Dakota, Nebraska and Arkansas had closed non-essential businesses.42

             There is no violation of any right of substantive due process under these circumstances.

     V.      Plaintiffs fail to carry their burden for injunctive relief of any type.

             In seeking emergency equitable relief, plaintiffs always bear a heavy burden, and that

     burden is even heavier where they are asking the Court to grant such relief during a public health

     emergency in which the relief requested risks the health of the broader community. Plaintiffs

     have not even begun to satisfy this burden. Plaintiffs fail to link the standards for injunctive
     relief to each specific basis for their claim for relief, attempt to minimize a public health

     emergency with a death toll exceeding 160,000 across this nation, and fail to explain how their

     desire to operate their schools gives them “liberty to expose the community * * * to

     communicable disease.” Prince v. Massachusetts, 321 U.S. 158, 166-67 (1944). They ask this

     Court, without any public health evidence, to substitute its judgment for that of public health

     experts, and to place children, educators, and the broader community at risk. They have not

     provided the court with any legal basis to take that extraordinary step — and that sort of judicial

     policy making in this context has been expressly and repeatedly rejected by the Supreme Court

     in the context of this pandemic.

             A. Plaintiffs are not likely to succeed on the merits of their claim.

             The current situation is unprecedented and has brought many aspects of life in Oregon to

     a complete halt. As the Supreme Court has noted, “a community has the right to protect itself

     against an epidemic of disease which threatens the safety of its members.” Jacobson v.

     Massachusetts, 197 U.S. 11, 27 (1905). Such an emergency requires that states have to power to

     enact quarantine laws and health laws “of every description.” Id. at 25. See, e.g., Compagnie

     Francaise de Navigation a Vapeur v. Bd. of Health of State of La., 186 U.S. 380 (1902)
     42
       https://abcnews.go.com/Health/states-shut-essential-businesses-map/story?id=69770806.
     ABC News, April 3, 2020.
Page 29 - GOVERNOR BROWN'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING
          ORDER AND PRELIMINARY INJUNCTION
          MA/jh2/10383376-v1
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
           Case 3:20-cv-01345-MO         Document 15              Filed 08/19/20   Page 35 of 40




   (upholding quarantine law against constitutional challenges); Rasmussen v. Idaho, 181 U.S. 198

   (1901) (permitting a ban on certain animal imports if evidence of disease was found); see also

   Benson v. Walker, 274 F. 622 (4th Cir. 1921) (upholding board of health resolution that prevented

   carnivals and circuses from entering a certain county in response to the 1918-1919 influenza

   epidemic); Hickox v. Christie, 205 F. Supp. 3d 579 (D. N.J. 2016) (upholding the eighty-hour

   quarantine of a nurse returning from treating Ebola patients in Sierra Leone).

          As one court has noted, “measures [that] would be constitutionally intolerable in ordinary

   times [ ] are recognized as appropriate and even necessary responses to the present [COVID-19]
   crisis.” In re Abbott, 2020 WL 1685929, *9 (5th Cir. Apr. 7, 2020) (“The authority to determine

   what measures are best to take properly belongs to the legislative and executive branches of the

   governing authority.”)

          As noted above, plaintiffs are wrong as to the viability of their three constitutional claims.

   They have not shown how they should be exempt from the steps taken to protect Oregon from

   one of the most significant natural disasters in its history. They cannot meaningfully distinguish

   the situation in Oregon from the denial of injunctive relief in California determined by the Ninth

   Circuit and affirmed by the Supreme Court. See South Bay Pentecostal Church v. Newsom¸

   supra, 2020 WL 2687079, aff’d 140 S.Ct. 1613, 1613 (May 29, 2020); see also Calvary Chapel

   Dayton Valley v. Sisolak, No. 19A1070 2020 WL 4251360 (Mem) (U.S. S. Ct. July 24, 2020) .

   Plaintiffs have not demonstrated that they are likely to succeed on the merits.
          B. There is no irreparable injury to plaintiffs, who have been limited in their
          operations but never closed.

          Plaintiffs have not proven that they are likely to be irreparably harmed during the

   pendency of this case without immediate relief. Plaintiffs allege they could be foreclosed,

   prosecuted or fined for operating, Complaint, ¶ 31, but do not allege that any such prosecution

   has ever occurred or fine levied. Plaintiffs do not allege that any of them have closed or ceased

   to operate.
Page 30 - GOVERNOR BROWN'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING
       ORDER AND PRELIMINARY INJUNCTION
       MA/jh2/10383376-v1
                                                  Department of Justice
                                                 100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
             Case 3:20-cv-01345-MO          Document 15             Filed 08/19/20   Page 36 of 40




             Although defendants acknowledge there are intangible harms to these plaintiffs from

     being required to gather remotely, or in other manners that are different from before, that harm is

     temporary, and not more than a necessary externality of the steps taken to protect all of Oregon’s

     citizens.

             C. The balance of equities ⸺ potential loss of life ⸺ favors the Governor.

             This Court must also balance the equities. Although the ability of Oregonians to engage

     in acts of faith is undeniably important, the right of each Oregonian to be physically safe is also

     paramount. Every public gathering that would have taken place in this extraordinary time
     ⸺whether a theater performance, a sporting event, or praying, singing, and listening to a

     sermon⸺ would have put lives at risk. Oregon’s restrictions are almost certainly one of the

     major reasons that, while there have been 169,926 COVID-19 deaths across the United States,

     there have only been 388 deaths in Oregon.43 Sidelinger Dec. ¶¶ 9-10.

             Any impact on constitutional rights is limited, not only because Executive Order 20-27 is

     temporary and restricted to the current emergency, but also because Phase II (in Washington

     County) and Phase III will continue a withdrawal of restrictions and a return to a semblance of

     normality. The hardships plaintiffs identify consist of their being unable to deliver their message

     in the manner they prefer. Defendants recognize this is not a trivial issue for faith communities.

     It is, however, a temporary one, and it cannot begin to compare to the potential health impacts

     and loss of life avoided.

             Any hardship to plaintiffs from having to provide online education or make other creative

     changes during the pendency of this litigation (or until the reopening reaches a point at which

     public health data supports the allowance of additional in-person instruction) is outweighed by

     the benefits to all Oregonians from the restrictions implemented. Oregon’s case numbers are so
     43
        University of Washington Institute for Health Metrics and Evaluation,
     https://COVID19.healtdata.org/projections (Last accessed August 17, 2020);
     https://govstatus.egov.com/OR-OHA-COVID-19 (Last accessed August 17, 2020). Oregon’s
     population is approximately 1.25% of the United States, but our fatalities are only 1/4 of 1%.
Page 31 - GOVERNOR BROWN'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING
          ORDER AND PRELIMINARY INJUNCTION
          MA/jh2/10383376-v1
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
             Case 3:20-cv-01345-MO          Document 15              Filed 08/19/20   Page 37 of 40




     low now because Governor Brown took action early, thereby sparing many Oregonians of untold

     suffering and death due to COVID-19 disease. Sidelinger Dec. ¶¶ 9-10. In fact, in no small

     thanks to the limitations imposed, Oregon has the seventh lowest rate of infection among the

     states.44

             Plaintiffs claim there is no possible hardship to the State from allowing religious

     educational gatherings. But that is wrong. Plaintiffs cannot reasonably claim that they know

     how to keep their students —and by extension their students’ families and communities— safe.

     They do not claim to have the services of medically-trained personnel. They do not allege they
     have expertise in epidemiology. They cannot claim to be able to identify infected asymptomatic

     individuals, individuals who have been shown to be capable of transmitting COVID-19.45

     Sidelinger Dec. ¶ 6. Any hardship to plaintiffs from having to continue online services until this

     case is resolved is limited and substantially outweighed by the potential public health that could

     result from lifting the gatherings limitations for religious groups.

             The balancing of the equities clearly favors the State.

             D. There is a strong public interest in maintaining the status quo.

             Oregon has a legitimate and compelling interest in slowing the spread of COVID-19 and

     in protecting the health and life of every Oregonian. Executive Order 20-29 is aligned with that

     purpose. Whatever constitutional rights plaintiffs possess, they do not include the “liberty to

     expose the community * * * to a communicable disease.” Prince v. Massachusetts, 321 U.S.158,

     166-67 (1944).




     44
        https://www.statista.com/statistics/1109004/coronavirus-covid19-cases-rate-us-americans-by-
     state/ (Last accessed August 17, 2020)
     45
        https://jamanetwork.com/journals/jama/fullarticle/2762028.
Page 32 - GOVERNOR BROWN'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING
          ORDER AND PRELIMINARY INJUNCTION
          MA/jh2/10383376-v1
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
           Case 3:20-cv-01345-MO          Document 15              Filed 08/19/20   Page 38 of 40




           The current pandemic unfortunately provides copious examples of individuals, including

   asymptomatic ones, spreading COVID-19 throughout communities through attendance at public

   gatherings, including where physical distancing and cleanliness precautions were implemented.46

           Exempting plaintiffs and other religious schools from the Executive Order’s stay-at-home

   requirement so they might convene large gatherings (Horizon Christian has approximately 180

   students and Life Christian has 175 [Complaint ¶¶ 36-37]) will pose a public health risk and

   create an unreasonable risk of exacerbating the spread of COVID-19, infecting, and potentially

   killing, many Oregonians. The risk to health and life is just too great. All that is asked of the
   plaintiffs is that they continue to engage in creative methods of communicating with their

   students just a little bit longer ⸺as is being asked of every school in Oregon, religious or secular,

   public or private, K-12 or institution of higher education⸺ to save the health and lives of

   Oregonians. It is hard to imagine a situation in which equitable relief could be less appropriate

   and the public interest more profound. See Elkhorn Baptist Church v. Brown, 366 Or. 506, 546

   (2020) (Garrett, J., concurring) (concluding that the public interest outweighed the plaintiffs’

   interests when Governor’s orders were “based on consideration of the range of dangers that

   different Oregonians may face from COVID-19, the scientific evidence that is available to her

   regarding how best to contain the disease, and the strong interests of Oregonians in maintaining

   their religious practices and businesses but also in protecting themselves and their loved ones”).

           At most, if the Court determines plaintiffs are entitled to a remedy, it should be narrowly

   limited to plaintiffs. Such a limitation would better protect the public interest as well as align

   with the plaintiffs’ alleged need for relief than the statewide relief plaintiffs demand on behalf of



   46
      High SARS-CoV-2 Attack Rate Following Exposure at a Choir Practice — Skagit County,
   Washington, March 2020, Centers for Disease Control and Prevention, Morbidity and Mortality
   Weekly Report, May 15, 2020 (located at
   https://www.cdc.gov/mmwr/volumes/69/wr/mm6919e6.htm).


Page 33 - GOVERNOR BROWN'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING
        ORDER AND PRELIMINARY INJUNCTION
        MA/jh2/10383376-v1
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
           Case 3:20-cv-01345-MO          Document 15             Filed 08/19/20   Page 39 of 40




   religious groups across Oregon who are not parties to this case. That said, for all the reasons set

   forth above, no extraordinary relief should be granted.

                                            CONCLUSION

          The Governor is committed to protecting the citizens of Oregon. The steps she has taken

   have been working. Oregon has seen one of the lowest rates of death from COVID-19 in the

   nation not because the risk is not real, but because the Governor acted before the crisis fully hit

   our state, and our people rose to the occasion, which significantly reduced the potential for

   people to be exposed to the virus. That plaintiffs may have parents of their students willing —
   during a pandemic— and confident enough in their schools’ safety to come back at all is in

   major part due to the steps taken by the Governor and the collective sacrifices of Oregonians.
          There are no shortcuts out of this pandemic. The careful, data-driven approach that has

   served Oregon well in controlling this pandemic should be allowed to continue to drive the

   gradual, phased reopening currently underway.

          For the foregoing reasons, plaintiffs’ application for a temporary restraining order and a

   preliminary injunction should be denied.



                                                                s/Marc Abrams
                                                        MARC ABRAMS #890149
                                                        Assistant Attorney-in-Charge
                                                        BRIAN SIMMONDS MARSHALL #196129
                                                        Senior Assistant Attorney General
                                                        Trial Attorney
                                                        Tel (971) 673-1880
                                                        Fax (971) 673-5000
                                                        marc.abrams@doj.state.or.us
                                                        brian.s.marshall@doj.state.or.us
                                                        Of Attorneys for Defendants




Page 34 - GOVERNOR BROWN'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING
       ORDER AND PRELIMINARY INJUNCTION
       MA/jh2/10383376-v1
                                                  Department of Justice
                                                 100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
          Case 3:20-cv-01345-MO     Document 15              Filed 08/19/20   Page 40 of 40




                                 CERTIFICATE OF SERVICE

          I certify that on August 19 , 2020, I served the foregoing GOVERNOR BROWN'S

   RESPONSE TO MOTION FOR TEMPORARY RESTRAINING ORDER AND

   PRELIMINARY INJUNCTION upon the parties hereto by the method indicated below, and

   addressed to the following:

   John Kaempf                                           HAND DELIVERY
   Kaempf Law Firm PC                                    MAIL DELIVERY
   1050 S.W. Sixth Avenue                                OVERNIGHT MAIL
   Suite 1414                                          X E-MAIL
   Portland, Oregon 97204                              X E-SERVE




                                                   s/Marc Abrams
                                                   MARC ABRAMS #890149
                                                   Assistant Attorney-in-Charge
                                                   BRIAN SIMMONDS MARSHALL #196129
                                                   Senior Assistant Attorney General
                                                   Trial Attorney
                                                   Tel (971) 673-1880
                                                   Fax (971) 673-5000
                                                   marc.abrams@doj.state.or.us
                                                   brian.s.marshall@doj.state.or.us
                                                   Of Attorneys for Defendant




Page 35 - GOVERNOR BROWN'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING
       ORDER AND PRELIMINARY INJUNCTION
       MA/jh2/10383376-v1
                                             Department of Justice
                                            100 SW Market Street
                                              Portland, OR 97201
                                     (971) 673-1880 / Fax: (971) 673-5000
